        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 1 of 13



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

ROBERT H., 1

                       Plaintiff,                         DECISION AND ORDER
              v.
                                                          6:19-CV-06619 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                    INTRODUCTION

       Represented by counsel, Plaintiff Robert H. (“Plaintiff”) brings this action pursuant

to Title II of the Social Security Act (the “Act”), seeking review of the final decision of the

Commissioner of Social Security (the “Commissioner,” or “Defendant”) denying his

application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. 13; Dkt. 14), and Plaintiff’s reply (Dkt. 15). For the reasons

discussed below, Plaintiff’s motion (Dkt. 13) is granted in part and Defendant’s motion

(Dkt. 14) is denied.




1
        In accordance with this Court’s November 18, 2020 Standing Order regarding the
identification of non-government parties in social security decisions, available at
https://www.nywd.uscourts.gov/standing-orders-and-district-plans, this Decision and
Order will identify Plaintiff using only Plaintiff’s first name and last initial.
                                             -1-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 2 of 13



                                     BACKGROUND

       Plaintiff protectively filed his application for DIB on April 21, 2016. (Dkt. 9-2 at

16, Dkt. 9-5 at 2-3).2 In his application, Plaintiff alleged disability beginning March 22,

2015. (Dkt. 9-2 at 16, Dkt. 9-5 at 2). Plaintiff’s application was initially denied on June

20, 2016. (Dkt. 9-2. at 16, Dkt. 9-4 at 6-17). At Plaintiff’s request, a hearing was held

before administrative law judge (“ALJ”) Connor O’Brien in Rochester, New York, on

August 22, 2018. (Dkt. 9-2 at 16, 35-88). On October 3, 2018, the ALJ issued an

unfavorable decision. (Id. at 15-28). Plaintiff requested Appeals Council review; his

request was denied on July 8, 2019, making the ALJ’s determination the Commissioner’s

final decision. (Id. at 2-6). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept



2
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 3 of 13



as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

                                           -3-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 4 of 13



Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).

                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through December 31, 2021. (Dkt.

9-2 at 18). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity since March 22, 2015, the alleged onset date. (Id.).

                                            -4-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 5 of 13



       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

status-post motor vehicle accident, degenerative disc disease of the cervical and lumbar

spine, sleep apnea, history of aortic valve stenosis, and depressive disorder. (Id. at 19).

The ALJ further found that Plaintiff’s medically determinable impairment of right knee

pain was non-severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.04, and 12.04, in reaching

her conclusion. (Id. at 19-21).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 404.1567(a) except:

       [H]e can sit for 6 hours and stand/walk for 2 hours (each) in an 8-hour
       workday. He requires a sit/stand options that allows for changing position
       every 60 minutes for up to 5 minutes. He cannot climb a rope, ladder or
       scaffold; cannot balance on narrow, slippery or moving surfaces; and cannot
       kneel or crawl. He can occasionally stoop, crouch and climb ramps/stairs,
       but cannot work overhead. He can occasionally push/pull. He requires three
       additional, short, less-than-five-minute breaks in addition to regularly
       scheduled breaks.

(Id. at 21). At step four, the ALJ found that Plaintiff was able to perform past relevant

work as a call center technical support analyst/user support analyst. (Id. at 27).

       Alternatively, at step five, the ALJ relied on the testimony of a vocational expert

(“VE”) to conclude that, considering Plaintiff’s age, education, work experience, and RFC,

there were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of document preparer and order clerk.


                                            -5-
           Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 6 of 13



(Id. at 28). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the

Act. (Id. at 29).

II.       Remand of this Matter for Further Proceedings is Necessary

          Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing (1) the RFC is not supported by substantial evidence because the

ALJ improperly evaluated the opinion of occupational therapist Joseph Higgins, and (2)

the ALJ improperly rejected all expert medical opinions and formulated an RFC based on

her lay interpretation. (Dkt. 13-1 at 9-18). The Court has considered each of these

arguments and, for the reasons discussed below, finds that the RFC is not supported by

substantial evidence because the ALJ erred in her assessment of Higgins’ opinion, and this

error requires remand for further administrative proceedings.

          A.     Assessment of the RFC and Medical Opinion Evidence

          Plaintiff’s first argument is that the ALJ erred in her assessment of his RFC.

Specifically, Plaintiff contends that the ALJ failed to give valid reasons for rejecting the

functional capacity assessment conducted by occupational therapist Higgins. In response,

Defendant contends that the ALJ did not completely reject the opinion of Higgins or

alternatively, even if she did reject the opinion, she had sufficient evidence to support that

partial rejection because the opinion is inconsistent with the objective medical evidence of

record, Plaintiff’s improvement with medication, and activities of daily living. (Dkt. 14-1

at 15).

          In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

                                              -6-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 7 of 13



v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). In other words:

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may
       not substitute his own judgment for competent medical opinion. . . . This
       rule is most often employed in the context of the RFC determination when
       the claimant argues either that the RFC is not supported by substantial
       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec.

1, 2017) (citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

      Higgins, an occupational therapist, is not considered an “acceptable medical source”

under the Regulations. See 20 C.F.R. § 404.1502(a). Nonetheless, “[t]he evaluation of an

opinion from a medical source who is not an ‘acceptable medical source’ depends on the

particular facts in each case.” SSR 06-03p, 2006 WL 2329939. “[I]t may be appropriate

to give more weight to the opinion of a medical source who is not an ‘acceptable medical

source’ if he or she has seen the individual more than the treating source and has provided

better supporting evidence and a better explanation for his or her opinion.” Id. “[M]edical

sources who are not ‘acceptable medical sources’ . . . have increasingly assumed a greater

percentage of the treatment and evaluation functions previously handled primarily by

physicians and psychologists” and “are important and should be evaluated on key issues
                                           -7-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 8 of 13



such as impairment severity and functional effects, along with the other relevant evidence

in the file.” Jill S. G. v. Comm'r of Soc. Sec., No. 19-CV-01103, 2021 WL 492114, at *6

(W.D.N.Y. Feb. 10, 2021).

       On August 15, 2017, Higgins conducted a functional capacity evaluation of

Plaintiff. (Dkt. 9-10 at 51-54). Higgins reported that Plaintiff moved with gross guarding

of his gait-station and sat with regular postural shifts. (Id. at 51). A lumbar exam showed

muscle tightness in the right mid-lower paraspinal muscles, but no acute pain aggravation

on palpation of the lumbar spine. (Id.). Higgins’ evaluation showed that Plaintiff flexed

to 75% in the low back with no significant guarding pain and extension was 75% poor

reversal flexion to extension. (Id.). The report indicated that Plaintiff had negative slump

and straight leg test for radiating leg pain. (Id.). Higgins indicated that Plaintiff’s balance

was normal, but he walked with an abnormal guarded gait pattern with no antalgic gait

defects. (Id.). Plaintiff was reported to be able to toe heel walk, but braiding with leg

behind showed postural pain guarding of his low back. (Id.). Plaintiff’s cervical region

grossly showed normal range of motion, but his grasp and pinch power were below

average, with scores at the 10-25% range for males of his age. (Id.). Higgins noted that

Plaintiff’s BTE Work Simulator Scores reflected well below tolerance for the use of his

arms lifting out and away from his body or below waist-height, as a result of back pain in

the mid-thoracic spine. (Id.). Higgins opined that Plaintiff could occasionally lift 25

pounds, could sit in a chair for 45 minutes, stand up to 35 minutes with shift off left side

pain, and walk for 10-15 minutes on flat even surfaces, but overall endurance tolerance is

diminished due to his lower back. (Id.). Higgins projected that Plaintiff’s “work tolerance

                                             -8-
        Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 9 of 13



long term is relatively limited for functional for activity that has frequent or sustained stress

to his lower back in non-stabilized flexed or rotated low back postures. He will likely need

ACCESS VR to help him transition to sedentary to light activity for his work career.” (Id.).

Higgins opined that Plaintiff was able to sit for 3-5 hours, stand for 1-5 hours, and walk for

1-3 hours each workday. (Id. at 53). He also concluded that Plaintiff needed to change

postures intermittently 3-8 times per hour over the course of the day to relieve pain in the

back. (Id.). Higgins checked a box reflecting Plaintiff having the exertional ability to

perform sedentary work. (Id. at 54).

       In her decision, the ALJ described Higgins’ findings. (Dkt. 9-2 at 25). After

outlining Higgins’ findings and opinion, the ALJ stated, “I assign some weight to this

opinion, because it is based on an examination. In the end, Higgins indicated that the

claimant could perform light and sedentary work, noting up to 25 pounds.” (Id. at 25-26).

While providing some insight as to why some weight was given to Higgins’ opinion, the

ALJ offers no explanation to otherwise reject Higgins’ opinion.

       The ALJ’s failure to fully and adequately address the weight given to the opinion

offered by Higgins—which provides a detailed assessment of Plaintiff’s physical

functional limitations—is problematic. Although Higgins was not Plaintiff’s treating

physician, the ALJ was nonetheless required to offer a satisfactory explanation as to why

she did not find his assessment of Plaintiff’s physical functional limitations persuasive.

See Pappas v. Saul, 414 F. Supp. 3d 657, 675 (S.D.N.Y. 2019) (“[t]he requirement to

explain the evaluation of a physician’s medical opinion applies to non-treating physicians

as well”) (citations omitted) (alteration in original); Beckers v. Colvin, 38 F. Supp. 3d 362,

                                              -9-
       Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 10 of 13



371 (W.D.N.Y. 2014) (explaining that an ALJ should explain the weight given to opinions

from other sources, or otherwise ensure that the discussion of the evidence allows the

claimant or subsequent reviewer to follow the ALJ’s reasoning, particularly when such

opinions may have an effect on the outcome of the case). Here, while the ALJ did assign

“some weight” to Higgins’ opinion, no guidance is provided as to how that assignment was

reached. Indeed, the only reason provided at all to explain the assignment of some

weight—that the opinion was based on an examination—would serve to credit and not

discredit the underlying opinion. Moreover, any error in not providing any reasons to not

give Higgins’ opinion greater weight cannot be considered harmless in this case. At the

hearing, in response to a hypothetical from counsel that reflected and specifically cited to

Higgins’ report and opinion advocating a need to change positions three to eight times per

hour, the vocational expert testified that an inclusion of that limitation would bring the

individual down to less than full time work. (Dkt. 9-2 at 84-85).

       Further confusion was created by the ALJ’s stated reasons for not giving greater

weight to one of Plaintiff’s treating physician’s opinions. In discussing the treating

physician’s opinion, the ALJ stated, “this physician also noted they were not an

occupational therapist nor did they have the tools to measure the claimant’s ability to pull,

push, lift or carry.” (Dkt. 9-2 at 26). As a basis for giving the opinion little weight, the

ALJ reasoned that the treating physician “admitted they were not well suited to offer insight

into the claimant’s functional limitations and thus their opinion is deemed less persuasive

than individual with experience assessing such abilities and restrictions.” (Id. at 26-27).

This reasoning juxtaposed with the ALJ’s failure to give Higgins’ opinion greater weight

                                           - 10 -
       Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 11 of 13



makes it further unclear how the ALJ’s evaluation of medical opinion evidence was

conducted. The ALJ’s failure to provide a proper explanation leaves the Court to speculate

whether the ALJ substituted her lay judgment for a competent medical opinion.

       Defendant points to other objective medical evidence of record and Plaintiff’s

testimony to argue that the record provides ample support to find that substantial evidence

exists for the ALJ’s rejection of Higgins’ opinion. (See Dkt. 14-1 at 15). However, the

ALJ did not discount Higgins’ opinion on that basis, and Defendant’s after-the-fact

explanation as to why the ALJ rejected his opinion cannot serve as a substitute for the

ALJ’s findings. See Anne P. v. Saul, No. 1:19-CV-00711-MJR, 2021 WL 671894, at *6

(W.D.N.Y. Feb. 22, 2021) (“A post hoc explanation for why this impairment was

seemingly ignored by the ALJ cannot be accepted.”); Hall v. Colvin, 37 F. Supp. 3d 614,

626 (W.D.N.Y. 2014) (rejecting Commissioner’s attempt to justify the ALJ’s failure to

incorporate a treating physician’s opinion into his RFC); see also Snell v. Apfel, 177 F.3d

128, 134 (2d Cir. 1999) (a reviewing court may not accept appellate counsel’s post hoc

rationalizations for agency action); McFarland-Deida v. Berryhill, 17-CV-6534, 2018 WL

1575273, at *4 (W.D.N.Y. Apr. 1, 2018) (“The Commissioner may not substitute her own

rationale when the ALJ failed to provide one.” (citing Snell, 177 F.3d at 134 (2d Cir.

1999)); Michels v. Berryhill, No. 1:15-CV-00688 (MAT), 2018 WL 1081013, at *3

(W.D.N.Y. Feb. 28, 2018) (“It is not the role of this Court to weigh the evidence of record

and determine in the first instance whether or not Plaintiff’s learning disorder constituted




                                           - 11 -
         Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 12 of 13



a severe impairment—that task falls to the ALJ, who failed to fulfill his obligation in this

case.”).

         In sum, while the ALJ is not required to take Higgins’ opinion or other record

evidence at face value, she must adequately explain why she has failed to credit this

evidence and how other evidence in the record supports Plaintiff’s ability to perform the

activities required by the RFC. Accordingly, remand is required. On remand, should the

ALJ determine that Higgins’ opinion is entitled to only some weight, she must adequately

explain why she has rejected the opinion.

         B.     Plaintiff’s Remaining Argument

         As set forth above, Plaintiff has identified an additional reason why he contends the

ALJ’s decision was not supported by substantial evidence. However, because the Court

has already determined, for the reasons previously discussed, that remand of this matter for

further administrative proceedings is necessary, the Court declines to reach this issue. See,

e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec.

1, 2016) (declining to reach arguments “devoted to the question whether substantial

evidence supports various determinations made by [the] ALJ” where the court had already

determined remand was warranted); Morales v. Colvin, No. 13cv06844 (LGS) (DF), 2015

WL 13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (the court need not reach additional

arguments regarding the ALJ’s factual determinations “given that the ALJ’s analysis may

change on these points upon remand”), adopted, 2015 WL 2137776 (S.D.N.Y. May 4,

2015).



                                             - 12 -
       Case 6:19-cv-06619-EAW Document 16 Filed 02/26/21 Page 13 of 13



                                     CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt.

13) is granted to the extent that the matter is remanded for further administrative

proceedings. The Commissioner’s motion (Dkt. 14) is denied. The Clerk of Court is

directed to enter judgment and close this case.

       SO ORDERED.



                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge
Dated: February 26, 2021
       Rochester, New York




                                           - 13 -
